         Case 1:19-cv-00247-APM Document 37 Filed 02/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT FOR

                                  THE DISTRICT OF COLUMBIA


MONTE SILVER and MONTE SILVER, LTD, an      ) Case No. 1:19-cv-00247-APM
Israel corporation,                         )
                                            )
                                            )
                           Plaintiffs,      )
       vs.                                  )
                                            )
INTERNAL REVENUE SERVICE; UNITED STATES ) Judge Amit P. Mehta
                                            )
DEPARTMENT OF THE TREASURY; CHARLES
                                            )
RETTIG, in his official capacity as         )
Commissioner of Internal Revenue; and       )
STEVEN MNUCHIN, in his official capacity as )
United States Secretary of the Treasury,    )
                                            )
                           Defendants       )


                                            JOINT STATUS REPORT

       The Court’s order of February 10, 2020, ordered the parties to—

              meet and confer and file a Joint Status Report on or before March 2, 2020, that
       proposes a briefing schedule for dispositive motions. The proposed briefing schedule
       should also include dates for the filing of the administrative record and an appendix
       containing excerpts of the administrative record, as required by Local Civil Rule 7(n).

Since receiving that order, the parties have conferred and exchanged drafts of the requested

status report on several occasions.

       Based upon those conversations, the parties propose as follows—

       1) Defendants shall file the administrative record by no later than April 2, 2020. The

administrative record shall be provided in electronic form with each page bates-numbered

sequentially.
          Case 1:19-cv-00247-APM Document 37 Filed 02/27/20 Page 2 of 2



        2)     Plaintiffs shall file their motion for summary judgment based upon the

administrative record by May 19, 2020.

        3)     Defendants shall file their response, which will likely contain a cross-motion for

summary judgment, by July 20, 2020.

        4)     Plaintiffs shall file their reply (if any) by August 19, 2020.

        5)     Defendants shall file their reply (if any) by Sept. 18, 2020.

        6)     Plaintiffs shall take the lead in preparing and filing the required appendix

containing excerpts from the administrative record. The appendix shall be filed by October 9,

2020.

        Defendants’ counsel has participated in drafting this joint status report, reviewed drafts

of the report, and authorized plaintiffs to file on behalf of both parties.

                                                        Respectfully submitted,

                                                             s/ Stuart J. Bassin

                                                         STUART J. BASSIN
                                                         The Bassin Law Firm PLLC
                                                         1629 K Street, NW, Suite 300
                                                         Washington, DC 20006
                                                         202/895-0969
                                                         sjb@bassinlawfirm.com
